TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO.  03-03-00493-CV



Mrs. Robert Brown, Appellant


v.


Darrell Saunders, and All Occupants, Appellees






FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY

NO. 48,815, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Mrs. Robert Brown filed an unopposed motion to dismiss her appeal
advising that she no longer desires to pursue this appeal.
 The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(2).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson 
Dismissed on Appellant's Motion
Filed:   October 23, 2003